       Case 1:17-cv-05429-KPF Document 622 Filed 01/27/21 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBYN ABRAHAM,

                          Plaintiff,
                                                    17 Civ. 5429 (KPF)
                   -v.-
                                                          ORDER
ABBY LEIGH, et al.,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      On September 14, 2020, the Court ordered Plaintiff Robyn Abraham to

pay $53,144.60 in attorneys’ fees and costs incurred by Defendant Abby Leigh,

as Executrix of the Estate of Mitch Leigh (“Defendant”), in connection with the

Court’s partial grant of a sanctions motion in Defendant’s favor. (Dkt. #539

(the “Sanctions Order”); see also Dkt. #371 (granting motion for sanctions), 409

(transcript)). To date, Plaintiff has not complied with the Sanctions Order. By

Order dated December 21, 2020, the Court held its decision on Defendant’s

pending motion for a finding of civil contempt in abeyance pending a

supplemental submission from Plaintiff to: (i) substantiate her claim of poverty,

and (ii) demonstrate her diligence in attempting to comply with the Sanctions

Order. On January 25, 2021, Plaintiff filed her ex parte submissions. (Dkt.

#620-621). Plaintiff also requested that the Court allow her to file her ex parte

submissions on the public docket. (Dkt. #620). For the reasons that follow,

the Court DENIES Plaintiff’s request to file her ex parte submissions on the
       Case 1:17-cv-05429-KPF Document 622 Filed 01/27/21 Page 2 of 4



public docket, and conditionally DENIES without prejudice Defendant’s motion

for a finding of civil contempt.1

      Plaintiff seeks to have her ex parte submissions filed on the public

docket. (See Dkt. #620). But these submissions reiterate demonstrably false

allegations that have been repeatedly rejected by the Court. (See, e.g., Dkt.

#583, 615). See also Abraham v. Leigh, No. 17 Civ. 5429 (KPF), 2020 WL

5512718 (S.D.N.Y. Sept. 14, 2020), reconsideration denied, No. 17 Civ. 5429

(KPF), 2020 WL 5836511 (S.D.N.Y. Oct. 1, 2020); Abraham v. Leigh, No. 17 Civ.

5429 (KPF), 2020 WL 3833424 (S.D.N.Y. July 8, 2020), reconsideration denied,

No. 17 Civ. 5429 (KPF), 2020 WL 5095655 (S.D.N.Y. Aug. 28, 2020). The Court

previously granted Plaintiff leave to file a supplemental ex parte submission

only “to substantiate her poverty and her diligence in attempting to comply

with the Sanctions Order between September 14, 2020, and the present.” (Dkt.

#615). The spurious allegations and arguments contained in Plaintiff’s

submissions are completely unrelated to Plaintiff’s diligence in complying with

the Sanctions Order and verge on the vexatious. Therefore, the Court denies

Plaintiff’s request to have these largely irrelevant documents, filled with

demonstrably false conspiracies, on the public docket.

      Turning to the substance of the instant dispute, Plaintiff raises several

arguments to attempt to substantiate the poverty that she claims excuses her

from complying with the Sanctions Order. (See Dkt. #621). The Court has



1     Because the Court’s decision is based in part on information submitted to it in camera
      by Plaintiff, this Order is docketed in a redacted form and submitted to Plaintiff in an
      unredacted form.

                                              2
       Case 1:17-cv-05429-KPF Document 622 Filed 01/27/21 Page 3 of 4



rejected several of them already, and reiterates that the Court did not force

Plaintiff to enter into the settlement agreement, and thus is not responsible for

Plaintiff’s obligations under that agreement. See Abraham v. Leigh, No. 17 Civ.

5429 (KPF), 2020 WL 5095655, at *4-6 (S.D.N.Y. Aug. 28, 2020). Nor has

Plaintiff accounted for the disposition of the significant sum of money that she

received as part of the settlement agreement. (See Dkt. #615). However, the

Court does credit as proof of Plaintiff’s indigence



                                           . Plaintiff avers



                               . Accordingly, to substantiate her ongoing claim of

poverty, Plaintiff is directed to file — ex parte and under seal —



                . Plaintiff shall submit                                               once

a month, on or by the first day of the next month.2 Accordingly, Defendant’s

motion for a finding of civil contempt is conditionally DENIED without

prejudice; however, the Court will revisit this decision should Plaintiff fail to

substantiate her claim of poverty as specified in this Order.

      The Clerk of Court is directed to terminate the motion pending at docket

entry 573.




2     For example, on or by March 1, 2021, Plaintiff shall submit a copy of
                   in each of the following weeks: the week of February 1, 2021; the week of
      February 8, 2021; the week of February 15, 2021; and the week of February 22, 2021.

                                             3
         Case 1:17-cv-05429-KPF Document 622 Filed 01/27/21 Page 4 of 4



     SO ORDERED.

Dated:       January 27, 2021
             New York, New York            __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge




                                       4
